     Case 2:18-cv-01844-GW-KS Document 362 Filed 08/28/19 Page 1 of 1 Page ID #:23017




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER:
BlackBerry Limited,
                                                                            CV 18-1844-GW-(KSx)
                                              Plaintiff(s)
                              v.

Facebook, Inc. et al.,               ,
                                                              MOTION RE: INFORMAL DISCOVERY DISPUTE
                                            Defendant(s)



The parties have requested an informal discovery conference with Magistrate Judge KAREN L. STEVENSON
Counsel for each party has submitted their respective positions and the issue will be adjudicated in accordance
with the Magistrate Judge's procedures.
The telephonic discovery conference is scheduled for August 30, 2019 at 13:00 a.m. The call-in information has been
provided to the participating parties by email.



 Dated:            August 28, 2019                                  By:            G. Roberson
                                                                                   Deputy Clerk




CV-19 (07/18)                        MOTION RE: INFORMAL DISCOVERY DISPUTE                             Page 1 of 1
